Citation Nr: 1611219	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-35 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to February 1946. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claim has been subsequently transferred to the Oakland, California RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with right ear hearing loss as defined by VA regulation.  

2.  The evidence is in equipoise that the Veteran has left hearing loss as a result of in-service noise exposure.  

3.  The evidence is in equipoise that the Veteran has tinnitus that is related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Left ear hearing loss is presumed to have been incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385(2015).
3.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Right Ear Hearing Loss 

At no time during the appeal period has the Veteran been diagnosed with right ear hearing loss that met the VA guidelines noted above.  The Veteran had normal hearing for VA purposes at his November 2012 examination and his speech discrimination score was 96 percent.  His audiometric thresholds were the following: 


Hz
500
1000
2000
3000
4000
Right 
15
15
20
35
35

As such, the Board finds that the Veteran has not been diagnosed with hearing loss for VA purposes and entitlement to service connection is not warranted.  The medical evidence of record does not reflect that the Veteran currently has right hearing loss disability for VA purposes or has had such disability at any point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  A current disability is central to any service connection claim, and in the absence of competent evidence of either a current right ear hearing loss disorder service connection for these disorders must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran has himself asserted that he has right ear hearing loss disorder.  The Board finds that the Veteran is competent to report such observable symptoms as a decline in hearing acuity, but is not competent to diagnosis a hearing loss disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis of a hearing loss disorder is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings. 

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a right ear hearing loss disorder is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Left Ear Hearing Loss and Tinnitus

The Veteran has asserted entitlement to service connection for left ear hearing loss and tinnitus.  Specifically, he states that he was exposed to acoustic trauma while working in the US Navy as a radio operator on an oil tanker.  After a careful review of the evidence, the Board finds that service connection for left ear hearing loss and tinnitus is warranted. 

The Veteran's private physician, Dr. C., submitted a note in August 2008 stating that the Veteran had failed his hearing screening at 500, 1000, and 2000 hertz.  In July 2009, the Veteran underwent a VA examination and at this time he was diagnosed with left ear hearing loss and tinnitus.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

The examiner in 2009 opined that because there is no documentation of hearing loss or complaints of hearing loss in service or for many years after service, it is less likely than not that is his left ear hearing loss and tinnitus is related to service.  However, because this examiner did not provide speech recognition scores, this examination is incomplete and thus inadequate for determining service connection.  

In March 2010, Dr. C submitted a statement diagnosing the Veteran with profound sensorineural hearing loss caused by mechanical acoustic trauma during World War II.  Further, the Veteran reported no significant exposure to acoustic trauma since the war.  

As further evidence to support his claim, Dr. T.T. submitted a letter, dated June 2010, stating that the Veteran has hearing loss and tinnitus that is related to his active military service.  Specifically, that the Veteran was exposed to acoustic trauma in service from gunfire and loud volume radio appliances, including unpredictable high volume squelches.  Dr. T.T. also noted that there was nothing in the Veteran's medical history that would cause his hearing loss other than his military service.  
The VA afforded the Veteran another VA examination in November 2012.  At this examination, the Veteran's diagnosis of left ear hearing loss and tinnitus was continued.  The examiner once again gave a negative opinion, stating that there were diagnosis in service and no complaints of tinnitus or hearing loss for many years after service.  

When there is conflicting evidence in the record regarding whether the Veteran's currently claimed disorder is service-connected, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board is mindful that it cannot make its own independent medical opinion, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Board finds that the opinions from the two VA examinations not to be as probative to the question of nexus compared to the two private opinions, because the VA examiners simply dismissed the Veteran's claim because of how much time passed before there were complaints of hearing loss and tinnitus.  However, the Board finds that these examiners failed to consider the Veteran's lay statements or consider the time and circumstance of his service.  During the Veteran's period of military service it was uncommon to complain of pain or trauma; thus, it is not surprising to the Board that it was several years after service before the Veteran began to complain of his current disabilities.  

The Veteran's lay statements regarding his hearing loss and tinnitus are also probative evidence supporting his claim, especially for tinnitus.  The Veteran is competent to describe ringing of the ears and there is nothing in the record to question this assertion at the onset.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. at 511.

As such, with the diagnosis of left ear hearing loss and tinnitus, the Board finds the evidence of record in equipoise as to whether the Veteran's disabilities are related to his active military service.  Given the mixture of an unfavorable medical opinions regarding the etiology of the Veteran's hearing loss and the Veteran's competent and credible reported history of his tinnitus having its onset during service and continuing since that time, the Board finds that this is a situation where the benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Therefore, resolving the benefit of the doubt in the Veteran's favor, service connection for left ear hearing loss and tinnitus is granted.  

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated June 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).
  
The Veteran was provided VA examinations in July 2009 and November 2012, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.












ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted. 

Service connection for bilateral tinnitus is granted.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


